Title: To James Madison from Robert Montgomery, 22 August 1803
From: Montgomery, Robert
To: Madison, James


					
						Sir,
						Alicante 22 August 1803
					
					My last respects were under the 21st. May.  I am since honored with your Circular of the 9th. April last to which is annexed an Act of Congress supplementary concerning Consuls and Vice Consuls.  I have considered both with the attention I am Master of and shall be punctual in complying with every point of it as far as I am able.
					Since I had the pleasure of receiving the above Letter, the Brig A: B: C, Capn. de la Mare arrived here from Guernsey. This Captain being a Native of that Island and some other circumstances concuring induced me to suspect the genuineness of his Papers.  I have examined them with the utmost cares and find several defects, which tho visible to me might have arrisen in the Offices in America, his Meditterranean Pass particularly I believe to be a counterfeit, but if they are so the whole of the Papers are so well executed as almost to baffle the nicest Judge.  I consulted Mr Pinckney on the whole of this business and informed him it was my intention to detain the Papers provided he would become my Guarantor that Government would pay the damages in case I should be cast in the Spanish Tribunal.  Please to find Copy of his reply with my Answer to it herewith, & also the necessary notes of this Ships Register, Sea Letter and Meditterrenean Pass that enquiry may be made at the respective offices whether such Papers were granted or not, and if you will do me the honor to advise me how far my conjectures are right, I shall be able to detect those or simular Papers that may appear hereafter, In   With all respect to the opinion of Congress I think the witholding such Papers is not a sufficient punishment to those who use them.  The Vessel might be confiscated to the benifit of the United States, who also should be responsable for the Charges, but if the Consul is found to act wontonly or maliciously against any Person perhaps his punishment could not be too severe.
					During my absence to place my Sons at school in England, my Brother with whom I left the direction of the Consulate presented an Account dated the 8th. of Septmber 1801 for sundry expenditures for Account of the United States amounting to $2238.15. Cents.  Part of the reasons alledged for not paying that Account, that my expenditures for defending property of American Citizens were not official but merely mercantile.  In reply to this it will be observed, that not one of the captured Vessels which I defended had been to the address of my House here previous to thier being captured and that my steping forward in their defence as well in Spanish as French Tribunals was merely as Consul of the United States in which capacity alone I could be heard.  I also judged that tho I should finally be defeated in the claim of those Vessels and Cargos I should succeed preventing the amount coming into the  hands of the captors for one two or more Years and thereby throw a damp on their passion for crusing against us. This policy I conceived highly advantageous as it kept down the growing increase of Privateers who were generally owned by an indigent and rapacious set of our Enemies. Mr. Pickerings Letter to me on this subject under the 9th. April 1798, I think fairly authorizes me to claim the Spanish protection by whatever power I might be able to do so.  In short Sir I submit the matter of this account to your candor and superior judgement and whatever you are pleased to determine I shall rest satisfied with, but what is certain that the owners of the Captured Vessels not having employed me to defend their property will conceive my Acts as merely official and assuredly will not pay me any thing.
					In case, as I hope you will consider that my just Advances for Account of the United States ought to be paid you will please order the amount of the account for $2,238.15 cents furnished by my Brother to be remitted for my account to William Smith Esqr. of Boston who is holder of Bill formerly drawn for that sum.
					We have certain advices that two Tripolin Corsairs are now on this Coast.
					The Natalus Schooner of 14 Guns was spoken by a Portugues Ship of War in the Latitude of this place 14 or 15 Days ago bound for Malta.  I have not learned of any of the other part of our Squadron for a considerable time past.  The Portugues continue to treat with Algeirs for a Peace. I have the honor to be with true respect and esteem Sir Your most Obdt. Hble. Servant
					
						Robt. Montgomery
					
					
						herewith also the list of Arrivals 1st July 
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
